                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


CARSHENA GARY, et al.,

                 Plaintiffs,

           v.                                        Case No. 1:20-CV-860

VIRGINIA DEPARTMENT OF
ELECTIONS, et al.,

                  Defendants,


 JOINT MOTION FOR ENTRY OF PARTIAL CONSENT JUDGMENT AND DECREE

       Plaintiffs and Defendants (“Parties”) seek approval of the attached partial consent

judgment and decree that would vindicate the public interest of ensuring access to the ballot for

blind, visually impaired and print disabled voters for the November 3, 2020 election. The core

terms of the agreement are:

       a. Not later than September 18, 2020, Defendants will make available to all localities a

           tool that will allow print disabled voters to electronically and accessibly receive and

           mark absentee ballots using screen reader assistive technology (the Ballot Marking

           Tool). If, despite their best efforts, Defendants are unable to implement the Ballot

           Marking Tool described herein by September 18, 2020, Defendants shall implement it

           as soon thereafter as practicable but in no event later than September 30, 2020.

       b. Defendants shall issue updated guidance to inform general registrars that if a voter in

           applying for an absentee ballot, on or after the date of the entry of this consent decree,

           marks that the voter will require assistance in completing their absentee ballot, the

           general registrar shall contact the voter via mail, phone, or email to inquire as to

                                                 1
   whether the voter has a print disability. If the voter affirms that they have a print

   disability, the general registrar shall make available the Ballot Marking Tool and

   instructions to the voter if the voter so elects. The registrar shall also send the voter a

   ballot return envelope (Envelope B), enclosed in a larger envelope (Envelope A).

   Defendants shall provide instructions to all localities that the localities must make the

   Ballot Marking Tool available to all print disabled voters and must not reject ballots

   from voters with print disabilities based on the position of the voter’s signature or

   address on the ballot return envelope or based on the fact that the ballot is printed on

   regular paper. The registrar shall place a tactile marking on Envelope A (e.g., hole

   punch, a corner cut, or a tactile sticker) in order to identify the envelope as Envelope

   A to the voter.

c. Defendants shall provide instructions with each paper absentee ballot sent to voters

   that, if the voter is print disabled, the voter may contact the general registrar to void

   that paper absentee ballot and vote instead using the Ballot Marking Tool.

d. Defendants shall take reasonable steps to provide information to the public regarding

   the Ballot Marking Tool, including issuing a press release and posting information on

   the Department of Elections website and social media pages before September 18 and

   periodically during the early voting period.

e. Defendants shall take reasonable steps to provide information to the public regarding

   the fact that, if a voter has a print disability and has already received a paper absentee

   ballot that has not been cast, the voter may contact their general registrar to cancel

   that paper absentee ballot and request the use of the Ballot Marking Tool.




                                         2
       f. Any voter who utilizes the Ballot Marking Tool shall still be required to mail or

           physically return their absentee ballot to the relevant general registrar.

       g. Within 30 days after November 3, 2020, Defendants will inform Plaintiffs of the

           number of individuals who elected to vote with assistance and summaries of any

           complaints or feedback received by Defendants about the Ballot Marking Tool.

       In the event that the Court approves the parties’ agreement, Plaintiffs shall withdraw their

motion for a preliminary injunction and the parties request that this matter shall be stayed,

including, without limitation, all filing deadlines herein, until December 3, 2020, unless disputes

as to compliance regarding the Consent Decree arise, or until the parties inform the Court that

the litigation has been resolved, whichever occurs first.

       The agreement represents a fair, reasonable, and adequate resolution of this dispute and is

squarely in the public interest. The Parties therefore request that the Court enter this agreement,

which will ensure a private and independent method of absentee voting that is accessible for

Plaintiffs and others with print disabilities for the November 3, 2020 election.

       Respectfully submitted,




BY: /s/ Steven M. Traubert                        MARK R. HERRING
Steven M. Traubert, VSB#41128                     Attorney General of Virginia
Zachary S. Devore, VSB#65401                      By: /s/ Carol L. Lewis
disAbility Law Center of Virginia                 CAROL L. LEWIS (VSB #92362)
1512 Willow Lawn Drive, Suite 100                 BLAIRE HAWKINS O’BRIEN (VSB #83961)
Richmond, VA 23230                                HEATHER HAYS LOCKERMAN (VSB #65535)
Phone: (804) 225-2042                             RONALD N. REGNERY (VSB #37453)
Fax: (804) 662-7431                               Office of the Attorney General
Steven.Traubert@dlcv.org                          202 North Ninth Street
Zachary.devore@dlcv.org                           Richmond, Virginia 23219
                                                  804-692-0558 (telephone)
Eve L. Hill (pro hac vice)                        804-692-1647 (facsimile)
Abigail Graber (pro hac vice)                     clewis@oag.state.va.us
Brown Goldstein & Levy

                                                 3
120 E. Baltimore St., Ste. 1700            Attorneys for Virginia Department Of Elections,
Baltimore, MD 21202                        Christopher Piper, the Virginia Board Of
(410) 962-1030 (phone)                     Elections, Robert H. Brink, John O’ Bannon, and
(410) 385-0869 (fax)                       Jamilah D. Lecruise
ehill@browngold.com
agraber@browngold.com

Steven P. Hollman (pro hac vice)
Jonathan Wang (pro hac vice)
SHEPPARD MULLIN RICHTER
       & HAMPTON, LLP
2099 Pennsylvania Avenue, NW Washington,
DC 20006-6801
Phone: (202) 747-1941
Fax: (202) 747-3912
shollman@sheppardmullin.com

Kaitlin Banner (pro hac vice)
Margaret Hart (pro hac vice)
WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS AND URBAN
AFFAIRS
700 14th Street, NW, Suite 400
Washington, DC 20005
Phone: (202) 319-1000
Fax: (202) 319-1010
kaitlin_banner@washlaw.org
margaret_hart@washlaw.org




                                           4
